


Exhibit 10(b)

EXECUTION COPY

 

[g138062kc01i001.jpg][g138062kc01i002.gif]

 

51 West 52nd Street

New York, NY 10019

 

 

 

 

Anthony G. Ambrosio

c/o CBS Corporation

51 W. 52nd Street

New York, NY 10019

 

 

Dear Tony:

 

as of June 7, 2013

 

CBS Corporation (“CBS”), having an address at 51 West 52nd Street, New York, New
York 10019, agrees to employ you and you agree to accept such employment upon
the following terms and conditions (the “Agreement”):

 

1.                                          Term.  The term of your employment
under this Agreement shall commence on June 7, 2013 (the “Effective Date”) and,
unless earlier terminated under this Agreement, shall expire on June 6, 2017
(the “Expiration Date”).  The period from the Effective Date through the
Expiration Date is referred to herein as the “Term” notwithstanding any earlier
termination of your employment for any reason.

 

2.                                          Duties.  You will serve as the
Senior Executive Vice President, Chief Administrative Officer and Chief Human
Resources Officer and agree to perform all duties reasonable and consistent with
that office.  You will report to the President and Chief Executive Officer of
CBS (the “CEO”) and you will be the most senior executive responsible for Human
Resources and for Administration.  Your Human Resources responsibilities shall
encompass all elements of global Human Resources including administrative
oversight of the Labor Relations function.  Your Administration responsibilities
shall include, without limitation, Corporate Real Estate, Facilities Management
and Corporate Services, Corporate Security, Strategic Sourcing (including
Travel), Corporate Planning activities, CBS Philanthropy (including CBS Cares
PSA inventory) and corporate social responsibility activities.  Your
responsibilities will also include the management oversight of EcoMedia, a
division of CBS Corporation.  Your principal place of employment will be CBS’s
executive offices in the New York and Los Angeles metropolitan areas; provided,
however, that you will be required to render services elsewhere upon request for
business reasons.

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 2

 

3.                                          Base Compensation.

 

(a)                               Salary.  For all the services rendered by you
in any capacity under this Agreement, CBS agrees to pay you base salary
(“Salary”) at the rate of Eight Hundred Seventy-Five Thousand Dollars ($875,000)
per annum, less applicable deductions and withholding taxes, in accordance with
CBS’s payroll practices as they may exist from time to time.  During the term of
this Agreement, your salary may be increased, and such increase, if any, shall
be made at a time, and in an amount, that CBS shall determine in its sole
discretion.

 

(b)                              Bonus Compensation.  You also shall be eligible
to receive annual bonus compensation (“Bonus”) during your employment with CBS
under this Agreement, determined and payable as follows:

 

(i)                                  Your Bonus for each calendar year during
your employment with CBS under this Agreement will be determined in accordance
with the guidelines of the CBS short-term incentive program (the “STIP”), as
such guidelines may be amended from time to time without notice in the
discretion of CBS.

 

(ii)                              Your target bonus (“Target Bonus”) for each
calendar year during your employment with CBS under this Agreement shall be 125%
of your Salary in effect on November 1st of the calendar year or the last day of
your employment, if earlier.

 

(iii)                          Your Bonus for any calendar year shall be
payable, less applicable deductions and withholding taxes, between
January 1st and March 15th of the following calendar year.

 

(iv)                          If, prior to the last day of a calendar year, your
employment with CBS terminates, CBS may, in its discretion, choose to pay you a
prorated Bonus, in which case such prorated Bonus will be determined in
accordance with the guidelines of the STIP and payable in accordance with
paragraph 3(b)(iii); provided, that you will receive a Bonus for the calendar
year in which the employment Term ends, such Bonus to be determined based on
actual performance and consistent with senior executive officers who remain
employed with CBS, and then prorated based on the number of calendar days of
such year elapsed through the date on which the Term ends (the “Pro-Rata
Bonus”), payable, less any applicable deductions and withholding taxes, between
January 1st and March 15th of the following calendar year.

 

(c)                               Long-Term Incentive Compensation.  Beginning
with calendar year 2014, you shall be eligible to receive annual grants of
long-term incentive compensation under the CBS Corporation 2009 Long-Term
Incentive Plan (or any

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 3

 

successor plan thereto) (the “LTIP”), as may be amended from time to time
without notice in the discretion of CBS.  You shall have a target long-term
incentive value equal to One Million Seven Hundred Fifty Thousand Dollars
($1,750,000).  The precise amount, form (including equity and equity-based
awards, which for purposes of this Agreement are collectively referred to as
“equity awards”) and timing of any such long-term incentive award, if any, shall
be determined in the discretion of the Compensation Committee of the CBS Board
of Directors (the “Committee”).

 

4.                                    Benefits.  You shall participate in all
CBS vacation, medical, dental, life insurance, long-term disability insurance,
retirement, long-term incentive and other benefit plans and programs applicable
generally to other senior executives of CBS and its subsidiaries as CBS may have
or establish from time to time and in which you would be entitled to participate
under the terms of the plans.  This provision shall not be construed to either
require CBS to establish any welfare, compensation or long-term incentive plans,
or to prevent the modification or termination of any plan once established, and
no action or inaction with respect to any plan shall affect this Agreement.

 

5.                              Business Expenses.  During your employment under
this Agreement, CBS shall reimburse you for such reasonable travel and other
expenses incurred in the performance of your duties as are customarily
reimbursed to CBS executives at comparable levels.  Such travel and other
expenses shall be reimbursed by CBS as soon as practicable in accordance with
CBS’s established guidelines, as may be amended from time to time, but in no
event later than December 31st of the calendar year following the calendar year
in which you incur the related expenses.

 

6.                              Non-Competition, Confidential Information, Etc.

 

(a)                               Non-Competition.  You agree that your
employment with CBS is on an exclusive basis and that, while you are employed by
CBS or any of its subsidiaries, you will not engage in any other business
activity which is in conflict with your duties and obligations (including your
commitment of time) under this Agreement.  You further agree that, during the
Non-Compete Period (as defined below), you shall not directly or indirectly
engage in or participate in (or negotiate or sign any agreement to engage in or
participate in), whether as an owner, partner, stockholder, officer, employee,
director, agent of or consultant for, any business which at such time is
competitive with any business of CBS, or any of its subsidiaries, without the
written consent of CBS; provided, however, that this provision shall not prevent
you from investing as less than a one (1%) percent stockholder in the securities
of any company listed on a national securities exchange or quoted on an
automated quotation system. The Non-Compete Period shall cover the period during
your employment with CBS and shall continue following the termination of your
employment for any reason, other than the expiration of the Term, for the
greater of: (i) twelve (12) months; or (ii) for so long as (A) any payments are
due to you pursuant to paragraph 7(b), 7(c), 7(f) or 7(k) of this

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 4

 

Agreement or (B) Outstanding Awards continue to vest during the Extended Vesting
Period pursuant to paragraph 7(g), unless you request and CBS accepts a written
request pursuant to paragraph 6(j) of this Agreement.

 

(b)                              Confidential Information.  You agree that,
during the Term and at any time thereafter, (i) you shall not use for any
purpose other than the duly authorized business of CBS, or disclose to any third
party, any information relating to CBS, or any of CBS’s affiliated companies
which is non-public, confidential or proprietary to CBS or any of CBS’s
affiliated companies (“Confidential Information”), including any trade secret or
any written (including in any electronic form) or oral communication
incorporating Confidential Information in any way (except as may be required by
law or in the performance of your duties under this Agreement consistent with
CBS’s policies); and (ii) you will comply with any and all confidentiality
obligations of CBS to a third party, whether arising under a written agreement
or otherwise.  Information shall not be deemed Confidential Information which
(x) is or becomes generally available to the public other than as a result of a
disclosure by you or at your direction or by any other person who directly or
indirectly receives such information from you, or (y) is or becomes available to
you on a non-confidential basis from a source which is entitled to disclose it
to you.  For purposes of this paragraph 6(b), the term “third party” shall be
defined to mean any person other than CBS and its subsidiaries or any of their
respective directors and senior officers.

 

(c)                               No Solicitation, Etc.  You agree that, while
employed by CBS and for the greater of twelve (12) months thereafter or for so
long as payments are due to you pursuant to paragraph 7(b), 7(c), 7(f) or
7(k) of this Agreement, you shall not, directly or indirectly:

 

(i)                                  employ or solicit the employment of any
person who is then or has been within twelve (12) months prior thereto, an
employee of CBS  or any of CBS’s affiliated companies; or

 

(ii)                              do any act or thing to cause, bring about, or
induce any interference with, disturbance to, or interruption of any of the
then-existing relationships (whether or not such relationships have been reduced
to formal contracts) of CBS or any of CBS’s affiliated companies with any
customer, employee, consultant or supplier.

 

(d)                       CBS Ownership.  The results and proceeds of your
services under this Agreement, including, without limitation, any works of
authorship resulting from your services during your employment with CBS and/or
any of CBS’s affiliated companies and any works in progress resulting from such
services, shall be works-made-for-hire and CBS shall be deemed the sole owner
throughout the universe of any and all rights of every nature in such works,
whether such rights are now known or hereafter defined or discovered, with the
right to use the works in perpetuity in any manner CBS

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 5

 

determines, in its discretion, without any further payment to you.  If, for any
reason, any of such results and proceeds are not legally deemed a
work-made-for-hire and/or there are any rights in such results and proceeds
which do not accrue to CBS under the preceding sentence, then you hereby
irrevocably assign and agree to assign any and all of your right, title and
interest thereto, including, without limitation, any and all copyrights,
patents, trade secrets, trademarks and/or other rights of every nature in the
work, whether now known or hereafter defined or discovered, and CBS shall have
the right to use the work in perpetuity throughout the universe in any manner
CBS determines, in its discretion, without any further payment to you.  You
shall, as may be requested by CBS from time to time, do any and all things which
CBS may deem useful or desirable to establish or document CBS’s rights in any
such results and proceeds, including, without limitation, the execution of
appropriate copyright, trademark and/or patent applications, assignments or
similar documents and, if you are unavailable or unwilling to execute such
documents, you hereby irrevocably designate the Executive Vice President,
General Counsel, CBS Corporation or his designee as your attorney-in-fact with
the power to execute such documents on your behalf.  To the extent you have any
rights in the results and proceeds of your services under this Agreement that
cannot be assigned as described above, you unconditionally and irrevocably waive
the enforcement of such rights.  This paragraph 6(d) is subject to, and does not
limit, restrict, or constitute a waiver by CBS of any ownership rights to which
CBS may be entitled by operation of law by virtue of being your employer.

 

(e)                               Litigation.

 

(i)                                  You agree that during the Term and for
twelve (12) months thereafter or, if later, during the pendency of any
litigation or other proceeding, (x) you shall not communicate with anyone (other
than your own attorneys and tax advisors), except to the extent necessary in the
performance of your duties under this Agreement, with respect to the facts or
subject matter of any pending or potential litigation, or regulatory or
administrative proceeding involving CBS, or any of CBS’s affiliated companies,
other than any litigation or other proceeding in which you are a
party-in-opposition, without giving prior notice to CBS or its counsel; and
(y) in the event that any other party attempts to obtain information or
documents from you with respect to such matters, either through formal legal
process such as a subpoena or by informal means such as interviews, you shall
promptly notify CBS’s counsel before providing any information or documents.

 

(ii)                              You agree to cooperate with CBS and its
attorneys, both during and after the termination of your employment, in
connection with any litigation or other proceeding arising out of or relating to
matters in which you were involved or had knowledge of prior to the termination
of your employment.  Your cooperation shall include, without limitation,
providing assistance to CBS’s

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 6

 

counsel, experts or consultants, providing truthful testimony in pretrial and
trial or hearing proceedings.  In the event that your cooperation is requested
after the termination of your employment, CBS will (x) seek to minimize
interruptions to your schedule to the extent consistent with its interests in
the matter; and (y) reimburse you for all reasonable and appropriate
out-of-pocket expenses actually incurred by you in connection with such
cooperation upon reasonable substantiation of such expenses.  Reimbursement
shall be made within 60 calendar days following the date on which CBS receives
appropriate documentation with respect to such expenses, but in no event will
payment be made later than December 31 of the calendar year following the
calendar year in which you incur the related expenses.

 

(iii)                          You agree that during the Term and at any time
thereafter, to the fullest extent permitted by law, you will not testify
voluntarily in any lawsuit or other proceeding which directly or indirectly
involves CBS, or any of CBS’s affiliated companies, or which may create the
impression that such testimony is endorsed or approved by CBS, or any of CBS’s
affiliated companies, without advance notice (including the general nature of
the testimony) to and, if such testimony is without subpoena or other compulsory
legal process the approval of the Executive Vice President and General Counsel,
CBS Corporation.

 

(f)                          No Right to Give Interviews or Write Books,
Articles, Etc.  During the Term, except as authorized by CBS, you shall not
(i) give any interviews or speeches, or (ii) prepare or assist any person or
entity in the preparation of any books, articles, television or motion picture
productions or other creations, in either case, concerning CBS, or any of CBS’s
affiliated companies or any of their respective officers, directors, agents,
employees, suppliers or customers.

 

(g)                              Return of Property.  All documents, data,
recordings, or other property, whether tangible or intangible, including all
information stored in electronic form, obtained or prepared by or for you and
utilized by you in the course of your employment with CBS shall remain the
exclusive property of CBS.  In the event of the termination of your employment
for any reason, CBS reserves the right, to the extent permitted by law and in
addition to any other remedy CBS may have, to deduct from any monies otherwise
payable to you the following:  (i) all amounts you may owe to CBS, or any of
CBS’s affiliated companies at the time of or subsequent to the termination of
your employment with CBS; and (ii) the value of the CBS property which you
retain in your possession after the termination of your employment with CBS.  In
the event that the law of any state or other jurisdiction requires the consent
of an employee for such deductions, this Agreement shall serve as such consent. 
Notwithstanding anything in this Section 6(g) to the contrary, CBS will not
exercise such right to deduct from any

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 7

 

monies otherwise payable to you that constitute “deferred compensation” within
the meaning of Internal Revenue Code Section 409A (“Code Section 409A”).

 

(h)                              Non-Disparagement.  Both parties agree that,
during the Term and for a period of one year thereafter, that neither you nor
CBS shall, in any communications with the press or other media or any customer,
client or supplier of CBS or any of CBS’s affiliated companies, criticize,
ridicule or make any statement which disparages or is derogatory of you or CBS
or any of CBS’s affiliated companies, or any of their respective directors or
senior officers.

 

(i)                                  Injunctive Relief.  CBS has entered into
this Agreement in order to obtain the benefit of your unique skills, talent, and
experience.  You acknowledge and agree that any violation of paragraphs
6(a) through (h) of this Agreement will result in irreparable damage to CBS and,
accordingly, CBS may obtain injunctive and other equitable relief for any breach
or threatened breach of such paragraphs, in addition to any other remedies
available to CBS.

 

(j)                                  Survival; Modification of Terms.  Your
obligations under paragraphs 6(a) through (i) shall remain in full force and
effect for the entire period provided therein notwithstanding the termination of
your employment under this Agreement for any reason or the expiration of the
Term; provided, however, that your obligations under paragraph 6(a) (but not
under any other provision of this Agreement) shall cease if: (x) CBS terminates
your employment without Cause or you resign with Good Reason; (y) you provide
CBS a written notice indicating your desire to waive your right to receive, or
to continue to receive, termination payments and benefits under paragraphs
7(b)(ii)(A) through (D), paragraphs 7(c)(ii)(A) through (D), paragraphs
7(f)(ii) through 7(f)(iii)(A) or paragraphs 7(k)(ii)(A), (B), (C), (D) through
(F), or continued vesting of Outstanding Awards during the Extended Vesting
Period under paragraph 7(g), as applicable; and (z) CBS notifies you that it
has, in its discretion, accepted your request.  You and CBS agree that the
restrictions and remedies contained in paragraphs 6(a) through (i) are
reasonable and that it is your intention and the intention of CBS that such
restrictions and remedies shall be enforceable to the fullest extent permissible
by law.  If a court of competent jurisdiction shall find that any such
restriction or remedy is unenforceable but would be enforceable if some part
were deleted or the period or area of application reduced, then such restriction
or remedy shall apply with the modification necessary to make it enforceable. 
You acknowledge that CBS conducts its business operations around the world and
has invested considerable time and effort to develop the international brand and
goodwill associated with the “CBS” name.  To that end, you further acknowledge
that the obligations set forth in this paragraph 6 are by necessity
international in scope and necessary to protect the international operations and
goodwill of CBS and its affiliated companies.

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 8

 

7.                                    Termination of Employment.

 

(a)                               Termination for Cause.

 

(i)                                  CBS may, at its option, terminate your
employment under this Agreement for Cause.  For purposes of this Agreement,
“Cause” shall mean: (A) embezzlement, fraud or other conduct which would
constitute a felony or a misdemeanor involving fraud or perjury; (B) willful
unauthorized disclosure of material Confidential Information; (C) your failure
to obey a material lawful directive that is appropriate to your position from
the CEO; (D) your failure to comply with the written policies of CBS, including
the CBS Business Conduct Statement or successor conduct statement as they apply
from time to time; (E) your material breach of this Agreement (including any
representations herein); (F) your failure (except in the event of your
Disability) or refusal to substantially perform your material obligations under
this Agreement; (G) your terminating your employment without Good Reason (as
defined below) other than for death or Disability pursuant to paragraph 7(e) (it
being understood that your terminating your employment during the Term without
Good Reason prior to the end of the Term shall constitute Cause); (H) willful
failure to cooperate with a bona fide internal investigation or investigation by
regulatory or law enforcement authorities or the destruction or failure to
preserve documents or other material reasonably likely to be relevant to such an
investigation, or the inducement of others to fail to cooperate or to destroy or
fail to produce documents or other material; or (I) conduct which is considered
an offense involving moral turpitude under federal, state or local laws, or
which might bring you to public disrepute, scandal or ridicule or reflect
unfavorably upon any of CBS’s businesses or those who conduct business with CBS
and its affiliated entities.

 

Prior to terminating your employment for Cause, CBS will give you written notice
of termination regarding any alleged act, failure or breach in reasonable detail
and, except in the case of clause (A) or (B) or any other conduct, failure,
breach or refusal which, by its nature, CBS determines cannot reasonably be
expected to be cured, the conduct required to cure.  Except for  conduct
described in clause (A) or (B) or any other conduct, failure, breach or refusal
which, by its nature, CBS determines cannot reasonably be expected to be cured,
you shall have ten (10) business days from the giving of such notice within
which to cure any failure, breach or refusal under clause (C), (D), (E), (F),
(H) or (I) of this paragraph 7(a)(i); provided, however, that if CBS reasonably
expects irreparable injury from a delay of ten (10) business days, CBS may give
you notice of such shorter period within which to cure as is reasonable under
the circumstances.

 

(ii)                              In the event that your employment terminates
under paragraph 7(a)(i) during the Term, CBS shall have no further obligations
under

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 9

 

this Agreement, including, without limitation, any obligation to pay Salary or
Bonus or provide benefits, except to the extent required by applicable law.

 

(b)                              Termination without Cause.

 

(i)                                  CBS may terminate your employment under
this Agreement without Cause at any time during the Term by providing written
notice of termination to you.

 

(ii)                              In the event that your employment terminates
under paragraph 7(b)(i) during the Term hereof, you shall thereafter receive,
less applicable withholding taxes, (x) any unpaid Salary through and including
the date of termination, any unpaid Bonus earned for the calendar year prior to
the calendar year in which you are terminated, any business expense
reimbursements incurred but not yet approved and/or paid and such other amounts
as are required to be paid or provided by law (the “Accrued Obligations”),
payable within thirty (30) days following your termination date, and (y) subject
to your compliance with paragraph 7(j) hereunder, the following payments and
benefits:

 

(A)                          Salary:  a severance amount equal to eighteen (18)
months of your then current base Salary described in paragraph 3(a), payable in
accordance with CBS’s then effective payroll practices (your “Regular Payroll
Amount”) as follows:

 

(I)                                beginning on the regular payroll date
(“Regular Payroll Dates”) next following your termination date, you will receive
your Regular Payroll Amount on the Regular Payroll Dates that occur on or before
March 15th of the calendar year following the calendar year in which your
employment terminates;

 

(II)                          beginning with the first Regular Payroll Date
after March 15th of the calendar year following the calendar year in which your
employment terminates, you will receive your Regular Payroll Amount, if any
remains due, until you have received an amount equal to the maximum amount
permitted to be paid pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A) (i.e., the lesser of (x) two times your
“annualized compensation” within the meaning of Code Section 409A or (y) two
times the limit under Section 401(a)(17) of the Internal Revenue Code (the
“Code”) for the calendar year in which your termination occurs, which is
$510,000 for 2013); provided, however, that in no event shall payment be made to
you pursuant to this paragraph 7(b)(ii)(A)(II) later than December 31st of the

 

--------------------------------------------------------------------------------

 

Anthony G. Ambrosio

as of June 7, 2013

Page 10

 

second calendar year following your termination of employment; and

 

(III)                    the balance of your Regular Payroll Amount, if any
remains due, will be paid to you by payment of your Regular Payroll Amount on
your Regular Payroll Dates beginning with the regular payroll date that follows
the date of the last payment pursuant to paragraph 7(b)(ii)(A)(II);

 

provided, however, that to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your Regular
Payroll Amount that would be paid to you during the six-month period following
your termination of employment constitutes “deferred compensation” within the
meaning of Code Section 409A, such portion shall be paid to you in a lump sum on
the earlier of (x) the first business day of the seventh calendar month
following the calendar month in which your termination of employment occurs or
(y) your death (the applicable date, the “Permissible Payment Date”) rather than
as described in paragraph 7(b)(ii)(A)(I), (II) or (III), as applicable, and any
remaining Salary, if any, shall be paid to you or your estate, as applicable, by
payment of your Regular Payroll Amount on your Regular Payroll Dates commencing
with the Regular Payroll Date that follows the Permissible Payment Date.  Each
payment pursuant to this paragraph 7(b)(ii)(A) shall be regarded as a separate
payment and not one of a series of payments for purposes of Code Section 409A.

 

(B)                           Bonus:  an additional severance amount equal to
1.5 times your “Severance Bonus”, which for purposes of this Agreement is
defined as your Target Bonus in effect on the date of your termination (ignoring
any reduction in your Target Bonus prior to such date that constituted Good
Reason), determined and paid as follows:

 

(I)                                an amount equal to your Severance Bonus,
prorated for the number of calendar days remaining in the calendar year in which
your employment terminates, and payable between January 1st and March 15th of
the calendar year following the calendar year in which your employment
terminates; provided, however, that to the extent (x) you are a “specified
employee” (within the meaning of Code Section 409A and determined pursuant to
procedures adopted by CBS) at the time of your

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 11

 

termination, (y) your date of termination pursuant to paragraph 7(b)(i) occurs
after June 30th of the calendar year, and (z) the prorated bonus described in
this paragraph 7(b)(ii)(B)(I) is determined to constitute “deferred
compensation” within the meaning of Code Section 409A, then such prorated bonus
shall not be paid to you until the earlier of (a) the first business day of the
seventh calendar month following the calendar month in which your termination of
employment occurs or (b) your death.  Each payment pursuant to this paragraph
7(b)(ii)(B)(I) shall be regarded as a separate payment and not one of a series
of payments for purposes of Code Section 409A;

 

(II)                          an amount equal to your Severance Bonus, and
payable between January 1st and March 15th of the second calendar year following
the calendar year in which your employment terminates; provided, however, that
if the 18th month anniversary of the date of your termination of employment (the
“18th Month Anniversary”) occurs in the calendar year following the calendar
year in which your employment terminates, then the Severance Bonus shall be
prorated for the number of calendar days in the calendar year following the
calendar year in which your employment terminates that occur on or before the
18th Month Anniversary; and

 

(III)                    if the 18th Month Anniversary occurs in the second
calendar year following the calendar year in which your employment terminates,
an amount equal to your Severance Bonus, prorated for the number of calendar
days in the second calendar year following the calendar year in which your
employment terminates that occur on or before the 18th Month Anniversary, and
payable between January 1st and March 15th of the third calendar year following
the calendar year in which your employment terminates.

 

(C)                           Health Benefits:  medical and dental insurance
coverage for you and your eligible dependents at no cost to you (except as
hereafter described) pursuant to the CBS benefit plans in which you participated
in at the time of your termination of employment (or, if different, other
benefit plans generally available to senior level executives) for a period of
eighteen (18) months following the termination date, or if earlier, the date on
which you become eligible for medical or dental coverage as the case may be from
a third party, which period of coverage shall be

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 12

 

considered to run concurrently with the COBRA continuation period; provided,
however, that during the period that CBS provides you with this coverage, the
cost of such coverage will be treated as taxable income to you and CBS may
withhold taxes from your compensation for this purpose; provided, further, that
you may elect to continue your medical and dental insurance coverage under COBRA
at your own expense for the balance, if any, of the period required by law;
provided, further that to the extent CBS is unable to continue such benefits
because of underwriting on the plan term or if such continuation would violate
Code Section 105(h), CBS shall provide you with  economically equivalent
benefits determined on an after-tax basis (to the extent such benefit was
non-taxable).

 

(D)                          Life Insurance:  life insurance coverage until the
end of the Term under CBS’s policy in effect on the date of termination in the
amount then furnished to CBS employees at no cost (the amount of which coverage
will be reduced to the amount of life insurance coverage furnished to you at no
cost by a third party employer); provided, however that to the extent CBS is
unable to continue such benefits because of underwriting on the plan term, CBS
shall provide you with economically equivalent benefits determined on an
after-tax basis (to the extent such benefit was non-taxable).

 

(E)                            Equity:  the following with respect to awards
granted to you under the LTIP (or any predecessor plan to the LTIP):

 

(I)                                All stock option awards (or portions thereof)
that have not vested and become exercisable on the date of such termination, but
which would otherwise vest on or before the end of an eighteen (18) month period
thereafter, shall accelerate and vest immediately on the Release Effective Date,
and will continue to be exercisable until the greater of eighteen (18) months
following the termination date or the period provided in accordance with the
terms of the grant; provided, however, that in no event shall the exercise
period extend beyond their expiration date.

 

(II)                          All stock options awards (or portions thereof)
that have previously vested and become exercisable by the date of such
termination shall remain exercisable until the greater of eighteen (18) months
following the termination date or

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 13

 

the period provided in accordance with the terms of the grant; provided,
however, that in no event shall the exercise period extend beyond their
expiration date.

 

(III)                    All restricted share  unit (“RSU”) awards and other
equity awards (or portions thereof) that would otherwise vest on or before the
end of an eighteen (18) month period following the termination date (the
“Accelerated Share Awards”) shall accelerate and vest immediately on the Release
Effective Date and be settled within ten (10) business days thereafter;
provided, however, that with respect to Accelerated Share Awards that remain
subject to performance-based vesting conditions on your termination date, in the
event and limited to the extent that compliance with the performance-based
compensation exception is required in order to ensure the deductibility of any
such Accelerated Share Award under Internal Revenue Code Section 162(m) (“Code
Section 162(m)”), such Accelerated Share Award shall vest if and to the extent
the Committee certifies that a level of the performance goal relating to such
Accelerated Share Award has been met, or, if later, the Release Effective Date,
and shall be settled within ten (10) business days thereafter; provided,
further, that with respect to Accelerated Share Awards that remain subject to
performance-based vesting conditions on your termination date, in the event and
to the extent that compliance with the performance-based compensation exception
under Code Section 162(m) is not required in order to ensure the deductibility
of any such Accelerated Share Award, such Accelerated Share Award shall
immediately vest (with an assumption that the performance goal(s) were achieved
at target level, if and to the extent applicable) on the Release Effective Date
and be settled within ten (10) business days thereafter.

 

Notwithstanding the foregoing, to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your
Accelerated Share Awards that would otherwise be settled during the six-month
period following your termination of employment constitutes “deferred
compensation” within the meaning of Code Section 409A, such portion shall
instead be settled on the Permissible Payment Date.

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 14

 

(iii)                          You shall be required to mitigate the amount of
any payment provided for in paragraph 7(b)(ii) by seeking other employment, and
the amount of such payments shall be reduced by any compensation earned by you
from any source other than as a result of your self-employment, including,
without limitation, salary, sign-on or annual bonus compensation, consulting
fees, and commission payments; provided, however, that mitigation shall not be
required, and no reduction for other compensation shall be made, for earnings
for services provided during the first twelve (12) months after the termination
of your employment.  You agree to advise CBS immediately and in writing of any
employment for which you are receiving such payments and to provide
documentation as requested by CBS with respect to such employment.  The payments
provided for in paragraph 7(b)(ii) are in lieu of any other severance or income
continuation or protection under any CBS plan, program or agreement that may now
or hereafter exist (unless the terms of such plan, program or agreement
expressly state that the payments and benefits payable thereunder are intended
to be in addition to the type of payments and benefits described in paragraph
7(b)(ii) of this Agreement).

 

(c)                               Resignation with Good Reason.

 

(i)                                  You may resign your employment under this
Agreement with Good Reason at any time during the Term by written notice of
termination to CBS given no more than thirty (30) days after the occurrence of
the event constituting Good Reason.  Such notice shall state an effective
resignation date that is not earlier than thirty (30) business days and not
later than sixty (60) days after the date it is given to CBS, provided that CBS
may set an earlier effective date for your resignation at any time after receipt
of your notice.  For purposes of this Agreement (and any other agreement that
expressly incorporates the definition of Good Reason hereunder), “Good Reason”
shall mean the occurrence of any of the following without your consent (other
than in connection with the termination or suspension of your employment or
duties for Cause or in connection with physical and mental incapacity): (A) a
material reduction in (1) your position, titles, offices, reporting
relationships, authorities, duties or responsibilities from those in effect
immediately prior to such reduction, including any such reduction effected
through any arrangement involving the sharing of your position, titles, offices,
reporting relationships, authorities, duties or responsibilities, or any such
reduction which would remove positions, titles, offices, reporting
relationships, authorities, duties or responsibilities which are customarily
given to an executive of a public company comparable to CBS or (2) your base
Salary or target compensation in effect immediately prior to such reduction,
including your annual Target Bonus or long term incentive targets (for the
avoidance of doubt, a material reduction shall include and be deemed to have
occurred with respect to clause (A)(1) above if

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 15

 

either (x) you cease to be the most senior executive responsible for human
resources and administration of CBS (provided that no cessation will be deemed
to have occurred if CBS has an ultimate parent company that is a public company
and you are the most senior executive responsible for human resources and
administration of the ultimate public parent company) or (y) neither CBS nor its
ultimate parent company (if any) is a public company); (B) the assignment to you
of duties or responsibilities that are materially inconsistent with your
position, titles, offices or reporting relationships as they exist on the
Effective Date or that materially impair your ability to function as Senior
Executive Vice President, Chief Administrative Officer and Chief Human Resources
Officer of CBS; or (C) the material breach by CBS of any of its obligations
under this Agreement; or (D) the requirement that you relocate outside of the
metropolitan area in which you currently are employed to any metropolitan area
other than Los Angeles.  CBS shall have thirty (30) days from the receipt of
your notice within which to cure and, in the event of such cure, your notice
shall be of no further force or effect.  If no cure is effected, your
resignation will be effective as of the date specified in your written notice to
CBS or such earlier effective date set by CBS following receipt of your notice.

 

(ii)                              In the event that your employment terminates
under paragraph 7(c)(i) during the Term, you shall thereafter receive, less
applicable withholding taxes, (x) the Accrued Obligations, payable within thirty
(30) days following your termination date, and (y), subject to your compliance
with paragraph 7(j) hereunder, the following payments and benefits:

 

(A)                          Salary:  a severance amount equal to eighteen (18)
months of your Regular Payroll Amount, payable as follows:

 

(I)                                beginning on the Regular Payroll Date
following your termination date, you will receive your Regular Payroll Amount on
the Regular Payroll Dates that occur on or before March 15th of the calendar
year following the calendar year in which your employment terminates;

 

(II)                          beginning with the first Regular Payroll Date
after March 15th of the calendar year following the calendar year in which your
employment terminates, you will receive your Regular Payroll Amount, if any
remains due, until you have received an amount equal to the maximum amount
permitted to be paid pursuant to Treasury Regulation Section
1.409A-1(b)(9)(iii)(A) (i.e., the lesser of (x) two times your “annualized
compensation” within the meaning of Code Section 409A or (y) two times the limit
under Code Section 401(a)(17) for the calendar year in which your termination
occurs, which is

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 16

 

$510,000 for 2013); provided, however, that in no event shall payment be made to
you pursuant to this paragraph 7(c)(ii)(A)(II) later than December 31st of the
second calendar year following your termination of employment; and

 

(III)                    the balance of your Regular Payroll Amount, if any
remains due, will be paid to you by payment of your Regular Payroll Amount on
your Regular Payroll Dates beginning with the regular payroll date that follows
the date of the last payment pursuant to paragraph 7(c)(ii)(A)(II);

 

provided, however, that to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your Regular
Payroll Amount that would be paid to you during the six-month period following
your termination of employment constitutes “deferred compensation” within the
meaning of Code Section 409A, such portion shall be paid to on the Permissible
Payment Date rather than as described in paragraph 7(c)(ii)(A)(I), (II) or
(III), as applicable, and any remaining Salary, if any, shall be paid to you or
your estate, as applicable, by payment of your Regular Payroll Amount on your
Regular Payroll Dates commencing with the Regular Payroll Date that follows the
Permissible Payment Date.  Each payment pursuant to this paragraph 7(c)(ii)(A)
shall be regarded as a separate payment and not one of a series of payments for
purposes of Code Section 409A.

 

(B)                           Bonus:  an additional severance amount equal to
1.5 times your Severance Bonus, determined and paid as follows:

 

(I)                                an amount equal to your Severance Bonus,
prorated for the number of calendar days remaining in the calendar year in which
your employment terminates, and payable between January 1st and March 15th of
the calendar year following the calendar year in which your employment
terminates; provided, however, that to the extent (x) you are a “specified
employee” (within the meaning of Code Section 409A and determined pursuant to
procedures adopted by CBS) at the time of your termination, (y) your date of
termination pursuant to paragraph 7(c)(i) occurs after June 30th of the calendar
year, and (z) the prorated bonus described in this paragraph 7(c)(ii)(B)(I) is
determined to constitute “deferred compensation” within the

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 17

 

meaning of Code Section 409A, then such prorated bonus shall not be paid to you
until the earlier of (a) the first business day of the seventh calendar month
following the calendar month in which your termination of employment occurs or
(b) your death.  Each payment pursuant to this paragraph 7(c)(ii)(B)(I) shall be
regarded as a separate payment and not one of a series of payments for purposes
of Code Section 409A;

 

(II)                          an amount equal to your Severance Bonus, and
payable between January 1st and March 15th of the second calendar year following
the calendar year in which your employment terminates; provided, however, that
if the 18th Month Anniversary occurs in the calendar year following the calendar
year in which your employment terminates, then the Severance Bonus shall be
prorated for the number of calendar days in the calendar year following the
calendar year in which your employment terminates that occur on or before the
18th Month Anniversary; and

 

(III)                    if the 18th Month Anniversary occurs in the second
calendar year following the calendar year in which your employment terminates,
an amount equal to your Severance Bonus, prorated for the number of calendar
days in the second calendar year following the calendar year in which your
employment terminates that occur on or before the 18th Month Anniversary, and
payable between January 1st and March 15th of the third calendar year following
the calendar year in which your employment terminates.

 

(C)                           Health Benefits:  medical and dental insurance
coverage for you and your eligible dependents at no cost to you (except as
hereafter described) pursuant to the CBS benefit plans in which you participated
in at the time of your termination of employment (or, if different, other
benefit plans generally available to senior level executives) for a period of
eighteen (18) months following the termination date, or if earlier, the date on
which you become eligible for medical or dental coverage as the case may be from
a third party, which period of coverage shall be considered to run concurrently
with the COBRA continuation period; provided, however, that during the period
that CBS provides you with this coverage, the cost of such coverage will be
treated as taxable income to you and CBS may withhold taxes from your
compensation for this purpose; provided, further, that

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 18

 

you may elect to continue your medical and dental insurance coverage under COBRA
at your own expense for the balance, if any, of the period required by law;
provided, further that to the extent CBS is unable to continue such benefits
because of underwriting on the plan term or if such continuation would violate
Code Section 105(h), CBS shall provide you with economically equivalent benefits
determined on an after-tax basis (to the extent such benefit was non-taxable).

 

(D)                          Life Insurance:  life insurance coverage until the
end of the Term under CBS’s policy in effect on the date of termination in the
amount then furnished to CBS employees at no cost (the amount of which coverage
will be reduced to the amount of life insurance coverage furnished to you at no
cost by a third party employer); provided, however that to the extent CBS is
unable to continue such benefits because of underwriting on the plan term, CBS
shall provide you with economically equivalent benefits determined on an
after-tax basis (to the extent such benefit was non-taxable).

 

(E)                            Equity:  the following with respect to awards
granted to you under the LTIP (or any predecessor plan to the LTIP):

 

(I)                                All stock option awards (or portions thereof)
that have not vested and become exercisable on the date of such termination, but
which would otherwise vest on or before the end of an eighteen (18) month period
thereafter, shall accelerate and vest immediately on the Release Effective Date,
and will continue to be exercisable until the greater of eighteen (18) months
following the termination date or the period provided in accordance with the
terms of the grant; provided, however, that in no event shall the exercise
period extend beyond their expiration date.

 

(II)                          All stock options awards (or portions thereof)
that have previously vested and become exercisable by the date of such
termination shall remain exercisable until the greater of eighteen (18) months
following the termination date or the period provided in accordance with the
terms of the grant; provided, however, that in no event shall the exercise
period extend beyond their expiration date.

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 19

 

(III)                    All Accelerated Share Awards shall accelerate and vest
immediately on the Release Effective Date and be settled within ten (10)
business days thereafter; provided, however, that with respect to Accelerated
Share Awards that remain subject to performance-based vesting conditions on your
termination date, in the event and limited to the extent that compliance with
the performance-based compensation exception is required in order to ensure the
deductibility of any such Accelerated Share Award under Code Section 162(m),
such Accelerated Share Award shall vest to the extent  the Committee certifies
that the performance goal relating to such Accelerated Share Award has been met,
or, if later, the Release Effective Date, and shall be settled within ten (10)
business days thereafter; provided, further, that with respect to Accelerated
Share Awards that remain subject to performance-based vesting conditions on your
termination date, in the event and to the extent that compliance with the
performance-based compensation exception under Code Section 162(m) is not
required in order to ensure the deductibility of any such Accelerated Share
Award, such Accelerated Share Award shall immediately vest (with an assumption
that the performance goal(s) were achieved at target level, if and to the extent
applicable) on the Release Effective Date and be settled within ten (10)
business days thereafter.

 

Notwithstanding the foregoing, to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your
Accelerated Share Awards that would otherwise be settled during the six-month
period following your termination of employment constitutes “deferred
compensation” within the meaning of Code Section 409A, such portion shall
instead be settled on the Permissible Payment Date.

 

(iii)                          You shall be required to mitigate the amount of
any payment provided for in paragraph 7(c)(ii) by seeking other employment, and
the amount of such payments shall be reduced by any compensation earned by you
from any source other than as a result of your self-employment, including,
without limitation, salary, sign-on or annual bonus compensation, consulting
fees, and commission payments; provided, however, that mitigation shall not be
required, and no reduction for other compensation shall be made, for earnings
for services provided

 

--------------------------------------------------------------------------------

 

Anthony G. Ambrosio

as of June 7, 2013

Page 20

 

during the first twelve (12) months after the termination of your employment. 
You agree to advise CBS immediately and in writing of any employment for which
you are receiving such payments and to provide documentation as requested by CBS
with respect to such employment.  The payments provided for in paragraph
7(c)(ii) are in lieu of any other severance or income continuation or protection
under any CBS plan, program or agreement that may now or hereafter exist (unless
the terms of such plan, program or agreement expressly state that the payments
and benefits payable thereunder are intended to be in addition to the type of
payments and benefits described in paragraph 7(c)(ii) of this Agreement).

 

(d)                         Death.

 

(i)                                  Your employment with CBS shall terminate
automatically upon your death.

 

(ii)                              In the event of your death prior to the end of
the Term while you are actively employed, your beneficiary or estate shall
receive (x) the Accrued Obligations, payable, less applicable withholding taxes,
within 30 days following your date of death; and (y) bonus compensation for the
calendar year in which your death occurs, determined in accordance with the STIP
(i.e., based upon CBS’s achievement of its goals and CBS’s good faith estimate
of your achievement of your personal goals) and prorated for the portion of the
calendar year through and including your date of death, payable, less applicable
withholding taxes, between January 1st and March 15th of the following calendar
year.  In addition, (A) all awards of stock options and stock appreciation
rights that have not vested and become exercisable on the date of such
termination shall accelerate and vest immediately, and shall continue to be
exercisable by your beneficiary or estate until the greater of two years
following your date of death or the period provided in accordance with the terms
of the grant, provided that in no event shall the exercise period of such awards
extend beyond their expiration date; (B) all awards of stock options and stock
appreciation rights that have previously vested and become exercisable by the
date of your death shall remain exercisable by your beneficiary or estate until
the greater of two years following your date of death or the period provided in
accordance with the terms of the grant, provided that in no event shall the
exercise period of such awards extend beyond their expiration date; (C) all
awards of RSUs and other equity awards that remain subject only to time-based
vesting conditions on the date of your death shall immediately vest and be
settled within ten (10) business days thereafter; and (D) all awards of RSUs and
other equity awards that remain subject to performance-based vesting conditions
on the date of your death shall vest if and

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 21

 

to the extent the Committee certifies that a level of the performance
goal(s) relating to such RSU or other equity award has been met following the
end of the applicable performance period, and shall be settled within ten
(10) business days thereafter.

 

(iii)                          In the event of your death after the termination
of your employment (which termination occurred during the Term under
circumstances described in paragraph 7(b)(i) or 7(c)(i), but prior to payment of
any amounts or benefits described in paragraphs 7(b)(ii)(A), (B), (C) and (E) or
paragraphs 7(c)(ii)(A), (B), (C) and (E), as applicable, that you would have
received had you continued to live, all such amounts and benefits shall be paid,
less applicable deductions and withholding taxes to your beneficiary (or, if no
beneficiary has been designated, to your estate) in accordance with the
applicable payment schedule set forth in paragraphs 7(b)(ii)(A), (B), (C) and
(E) or paragraphs 7(c)(ii)(A), (B), (C) and (E), as applicable.

 

(e)                               Disability.

 

(i)                                  If, while employed during the Term, you
become “disabled” within the meaning of such term under CBS’s Short-Term
Disability (“STD”) program (such condition is referred to as a “Disability” or
being “Disabled”), you will be considered to have experienced a termination of
employment with CBS and its subsidiaries as of the date you first become
eligible to receive benefits under CBS’s Long-Term Disability (“LTD”) program
or, if you do not become eligible to receive benefits under CBS’s LTD program,
you have not returned to work by the six (6) month anniversary of your
Disability onset date.

 

(ii)                              Except as provided in this paragraph 7(e)(ii),
if you become Disabled while employed full-time during the Term, you will
exclusively receive compensation under the STD program in accordance with its
terms and, thereafter, under the LTD program in accordance with its terms,
provided you are eligible to receive LTD program benefits.  Notwithstanding the
foregoing, if you have not returned to work by December 31st of a calendar year
during the Term, you will receive bonus compensation for the calendar
year(s) during the Term in which you receive compensation under the STD program,
determined as follows:

 

(A)                          for the portion of the calendar year from
January 1st until the date on which you first receive compensation under the STD
program, bonus compensation shall be determined in accordance with the STIP
(i.e., based upon CBS’s achievement of its goals and CBS’s good faith estimate
of your achievement of your personal goals) and prorated for such period; and

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 22

 

(B)                           for any subsequent portion of that calendar year
and any portion of the following calendar year in which you receive compensation
under the STD program, bonus compensation shall be in an amount equal to your
Target Bonus and prorated for such period(s).

 

(iii)                          Bonus compensation under paragraph 7(e)(ii) shall
be paid, less applicable deductions and withholding taxes, between
January 1st and March 15th of the calendar year following the calendar year to
which such bonus compensation relates.  You will not receive bonus compensation
for any portion of the calendar year(s) during the Term while you receive
benefits under the LTD program.  For the periods that you receive compensation
and benefits under the STD and LTD programs, such compensation and benefits and
the bonus compensation provided under paragraph 7(e)(ii) are in lieu of Salary
and Bonus under paragraphs 3(a) and (b).

 

(iv)                          In addition, if your employment terminates due to
your “Permanent Disability” (as defined in the LTIP or, if applicable, a
predecessor plan to the LTIP), (i) all awards of stock options and stock
appreciation rights that have not vested and become exercisable on your
termination date shall accelerate and vest immediately, and shall continue to be
exercisable until the greater of three years following the termination date or
the period provided in accordance with the terms of the grant, provided that in
no event shall the exercise period of such awards extend beyond their expiration
date; (ii) all awards of stock options and stock appreciation rights that have
previously vested and become exercisable by your termination date shall remain
exercisable until the greater of three years following the termination date or
the period provided in accordance with the terms of the grant, provided that in
no event shall the exercise period of such awards extend beyond their expiration
date; (iii) all awards of RSUs and other equity awards that remain subject only
to time-based vesting conditions on your termination date shall immediately vest
and be settled within ten (10) business days thereafter; and (iv) all awards of
RSUs and other equity awards that remain subject to performance-based vesting
conditions on your termination date shall vest if and to the extent the
Committee certifies that a level of the performance goal(s) relating to such RSU
or other equity award has been met following the end of the applicable
performance period, and shall be settled within ten (10) business days
thereafter.  Notwithstanding the foregoing if you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination due to Permanent Disability and
any portion of your RSUs or other equity awards that would otherwise be settled
during the six-month period following your termination of employment constitutes
“deferred compensation”

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 23

 

within the meaning of Code Section 409A, such portion shall instead be settled
on the Permissible Payment Date.

 

(f)                               Renewal Notice / Non-Renewal.

 

(i)                                 CBS shall notify you six (6) months prior to
the expiration of the Term in writing if it intends to continue your employment
beyond the expiration of the Term.  If you are notified that CBS does intend to
continue your employment, then you agree that you shall negotiate exclusively
with CBS for the first 90 days following such notification.  Nothing contained
herein shall obligate CBS to provide an increase to your compensation hereunder
upon such renewal.

 

(ii)                             If you remain employed on the Expiration Date,
but have not entered into a new written contractual relationship with CBS (or
any of CBS’s subsidiaries), and CBS advises you on or before the Expiration Date
that it does not wish to continue your employment on an “at will” basis beyond
expiration of the Term, your employment shall automatically terminate on the day
next following the Expiration Date, and, except as set forth in paragraph
7(k)(v) of this Agreement, you shall be eligible to receive, less applicable
withholding taxes, (x) the Accrued Obligations, payable within thirty (30) days
following your termination date, and (y), subject to your compliance with
paragraph 7(j) hereunder, the severance payments due under paragraphs
7(b)(ii)(A), (B) and (C).

 

(iii)                         If you remain in the employ of CBS beyond the end
of the Term but have not entered into a new written contractual relationship
with CBS, or any of CBS’s affiliated companies, your continued employment shall
be “at will” and on such terms and conditions as CBS in its sole discretion may
at the time establish; provided, that either party, during such period, may
terminate your “at will” employment at any time, provided that:

 

(A)                         if CBS terminates your employment during the
eighteen (18) month period following the Expiration Date without Cause (as that
term is defined in paragraph 7(a)(i)), then, except as set forth in paragraph
7(k)(v) of the Agreement, you shall be eligible to receive, less applicable
withholding taxes, (x) the Accrued Obligations, payable within thirty (30) days
following your termination date, and (y), subject to your compliance with
paragraph 7(j) hereunder, the severance payments due under paragraphs
7(b)(ii)(A), (B) and (C); and

 

(B)                          if CBS terminates your employment beyond the
eighteen (18) month period following the Expiration Date as an “at will”
employee without Cause (as that term is defined in paragraph 7(a)(i)),

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 24

 

you shall become eligible to receive severance under the then current CBS
severance policy applicable to executives at your level, subject to the terms of
such severance policy (including your execution of a release in favor of CBS
pursuant to such policy to the extent required).

 

(iv)                          Nothing in this paragraph 7(f) shall (x) create a
right to continued employment with CBS or be interpreted as forming an
employment contract with CBS, or interfere with the ability of CBS to terminate
your employment or (y) obligate you to continue your employment with CBS.

 

(v)                              You shall be required to mitigate the amount of
any payment provided for in paragraph 7(f) by seeking other employment, and the
amount of such payments shall be reduced by any compensation earned by you from
any source other than as a result of your self-employment, including, without
limitation, salary, sign-on or annual bonus compensation, consulting fees, and
commission payments; provided, however, that mitigation shall not be required,
and no reduction for other compensation shall be made, for earnings for services
provided during the first twelve (12) months after the termination of your
employment.  You agree to advise CBS immediately and in writing of any
employment for which you are receiving such payments and to provide
documentation as requested by CBS with respect to such employment.  The payments
provided for in paragraph 7(f) are in lieu of any other severance or income
continuation or protection under any CBS plan, program or agreement that may now
or hereafter exist (unless the terms of such plan, program or agreement
expressly state that the payments and benefits payable thereunder are intended
to be in addition to the type of payments and benefits described in paragraph
7(f) of this Agreement).

 

(g)                              Retirement.

 

(i)                                  Notwithstanding any provision herein to the
contrary, if (A) you remain employed with CBS or one of its subsidiaries through
the Expiration Date, and (B) your employment with CBS or any of its subsidiaries
either (x) is terminated by you or by CBS effective as of the calendar day next
following the Expiration Date or (y) continues beyond the Expiration Date on an
“at will” basis but is subsequently terminated by you or by CBS, in either case
for reasons other than for Cause (but including death or Disability as defined
in this Agreement) (“Retirement”), any then outstanding and unvested equity or
equity-based awards (“Outstanding Awards”) shall continue vesting in accordance
with their established vesting schedule through the third anniversary of your
termination date (the “Extended Vesting Period”) so long as you comply with the
obligations set forth in paragraphs 6(a) and 6(b) during the Extended Vesting
Period; provided, however, that vesting of Outstanding Awards shall be

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 25

 

accelerated (rather than continued) to the extent necessary to comply with the
requirements of Code Section 409A, unless compliance with the performance-based
compensation exception is required in order to ensure the deductibility of any
Outstanding Award under Code Section 162(m), in which case such Outstanding
Award shall vest if and when the Committee certifies that the performance goal
relating to such award has been met.  Outstanding Awards in the form of stock
options and stock appreciation rights (“Outstanding Stock Rights”), once vested,
shall remain exercisable until their expiration date.  The exercisability of
stock options and stock appreciation rights that are outstanding and vested on
the date of your Retirement shall be governed by the terms and conditions
otherwise applicable to those grants.

 

(ii)                              If you breach the obligations set forth in
paragraph 6(a) or 6(b) at any time during the Extended Vesting Period (which for
the avoidance of doubt shall apply to the Extended Vesting Period), CBS may
(A) immediately cancel any Outstanding Stock Rights that remain outstanding
(whether or not vested), (B) immediately cancel any Outstanding Awards other
than Outstanding Stock Rights that remain unvested and (C) recover from you any
shares of CBS Class B Common Stock, par value $0.001 per share, or other
securities delivered upon exercise of any Outstanding Stock Rights or settlement
of any other Outstanding Awards (the “Shares”), or, to the extent any such
Shares are sold, any proceeds realized on the sale of the Shares, and the cash
payment of related accrued dividends.

 

(iii)                          In the event of your death during the Extended
Vesting Period, any Outstanding Awards that remain unvested as of the date of
your death shall continue to vest in accordance with their established vesting
schedules for the remainder of the Extended Vesting Period, and your designated
beneficiary (or, if no beneficiary has been designated, your estate) shall be
permitted to exercise any Outstanding Stock Rights that have vested and remain
outstanding until their expiration date.

 

(h)                             Resignation from Official Positions.  If your
employment with CBS terminates for any reason, you shall automatically be deemed
to have resigned at that time from any and all officer or director positions
that you may have held with CBS, or any of CBS’s affiliated companies and all
board seats or other positions in other entities you held on behalf of CBS,
including any fiduciary positions (including as a trustee) you hold with respect
to any employee benefit plans or trusts established by CBS.  You agree that this
Agreement shall serve as written notice of resignation in this circumstance. 
If, however, for any reason this paragraph 7(h) is deemed insufficient to
effectuate such resignation, you agree to execute, upon the request of CBS or
any of its affiliated companies, any documents or instruments which CBS may deem
necessary or desirable to effectuate such resignation or resignations, and you
hereby authorize the

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 26

 

Secretary and any Assistant Secretary of CBS or any of CBS’s affiliated
companies to execute any such documents or instruments as your attorney-in-fact.

 

(i)                                  Termination of Benefits.  Notwithstanding
anything in this Agreement to the contrary (except as otherwise provided in
paragraph 7(b)(ii)(C), 7(c)(ii)(C), 7(f)(ii), 7(f)(iii)(A), or 7(k)(ii)(C), as
applicable, with respect to medical and dental benefits), participation in all
CBS benefit plans and programs (including, without limitation, vacation accrual,
all retirement and related excess plans and LTD) will terminate upon the
termination of your employment except to the extent otherwise expressly provided
in such plans or programs, and subject to any vested rights you may have under
the terms of such plans or programs.  The foregoing shall not apply to the LTIP
and, after the termination of your employment, your rights under the LTIP shall
be governed by the terms of the LTIP award agreements, certificates, the
applicable LTIP plan(s) and this Agreement.

 

(j)                                  Release; Compliance with Paragraph 6.

 

(i)                                  Notwithstanding any provision in this
Agreement to the contrary, prior to payment by CBS of any amount or provision of
any benefit pursuant to paragraph 7(b)(ii), 7(c)(ii), 7(f)(ii), 7(f)(iii)(A) or
7(k)(ii), or vesting of Outstanding Awards during the Extended Vesting Period
under paragraph 7(g), as applicable, within sixty (60) days following your
termination of employment, (x) you shall have executed and delivered to CBS a
general release in a form satisfactory to CBS and (y) such general release shall
have become effective and irrevocable in its entirety (such date, the “Release
Effective Date”); provided, however, that if, at the time any cash severance
payments are scheduled to be paid to you pursuant to paragraph 7(b)(ii),
7(c)(ii), 7(f)(ii), 7(f)(iii)(A) or 7(k)(ii), or any Outstanding Awards are
scheduled to vest pursuant to paragraph 7(g), as applicable, you have not
executed a general release that has become effective and irrevocable in its
entirety, then any such cash severance payments shall be held and accumulated
without interest, and shall be paid to you on the first Regular Payroll Date
following the Release Effective Date and the vesting of any Outstanding Awards
shall be suspended until the Release Effective Date.  Your failure or refusal to
sign and deliver the release or your revocation of an executed and delivered
release in accordance with applicable laws, whether intentionally or
unintentionally, will result in the forfeiture of the payments and benefits
under paragraph 7(b)(ii), 7(c)(ii), 7(f)(ii), 7(f)(iii)(A) or 7(k)(ii), or
vesting of Outstanding Awards under paragraph 7(g), as applicable. 
Notwithstanding the foregoing, if the sixty (60) day period does not begin and
end in the same calendar year, then the Release Effective Date shall occur no
earlier than January 1st of the calendar year following the calendar year in
which your termination occurs.

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 27

 

(ii)                              Notwithstanding any provision in this
Agreement to the contrary, the payments and benefits described in paragraphs
7(b)(ii), 7(c)(ii), 7(f)(ii), 7(f)(iii)(A) and 7(k)(ii), and the continued
vesting of Outstanding Awards described in paragraph 7(g), as applicable, shall
immediately cease, and CBS shall have no further obligations to you with respect
thereto, in the event that you materially breach any provision of paragraph 6
hereof.

 

(k)                              Payments in Connection with Certain Corporate
Events.

 

(i)                                  Definition.  For purposes of this
Agreement, a “Corporate Event” shall be deemed to occur upon the occurrence of
any of the following events:

 

(A)                          consummation of a merger, consolidation or
reorganization of CBS or any of its subsidiaries unless, immediately following
such transaction, (I) all or substantially all the beneficial owners of CBS
stock having general voting power immediately prior to such transaction directly
or indirectly own more than fifty percent (50%) of the general voting power of
the entity resulting from such transaction (the “Combined Company”) in
substantially the same proportions as their beneficial ownership of such CBS
stock immediately prior to the transaction (excluding any general voting power
of the Combined Company that such beneficial owners directly or indirectly
received as a result of their beneficial ownership of the other entity involved
in the transaction), (II) no person or group directly or indirectly beneficially
owns stock representing more than twenty percent (20%) of the general voting
power of the Combined Company and (III) a majority of the independent directors
of the Combined Company and a majority of the directors of the Combined Company,
in each case, consist of individuals who were Original Independent Directors (as
defined in clause (D) below) immediately prior to such transaction; or

 

(B)                           consummation of the sale or disposition of all or
substantially all of the assets of CBS; or

 

(C)                           at any time after January 1, 2011, any “person” or
“group” (within the meaning of Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations promulgated
thereunder), directly or indirectly acquires or then beneficially owns (within
the meaning of Rules 13d-3 and 13d-5 under the Exchange Act) stock representing
more than twenty percent (20%) of the general voting

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 28

 

power of CBS at a time when the person who, on January 1, 2011, is the ultimate
beneficial owner (within the meaning of Rule 13d-3(a)(1) under the Exchange Act)
(the “Ultimate Voting Beneficial Owner”) of a majority of the general voting
power of CBS no longer is the Ultimate Voting Beneficial Owner of a majority
thereof; or

 

(D)                          a majority of the independent directors of the CBS
Board of Directors (the “Board”) ceases to consist of Original Independent
Directors.  “Original Independent Directors” shall mean those individuals who,
as of January 1, 2011, constitute the independent directors of the Board and
those successor independent directors who are elected or appointed to the Board,
either by a vote of the Board or by action of the shareholders of CBS pursuant
to a recommendation by the Board, as a result of the death, voluntary retirement
or resignation of an Original Independent Director (or any successor thereto
pursuant to this proviso), including a voluntary determination by such Original
Independent Director (or such successor) not to stand for re-election.

 

(ii)                              Termination Payments.  In the event that your
employment terminates under circumstances described in paragraph 7(b)(i),
7(c)(i), 7(f)(ii) or 7(f)(iii)(A) at any time during the twenty-four (24) month
period following the date of a Corporate Event, provided that such Corporate
Event occurs during the Term, you shall thereafter receive, less applicable
withholding taxes, (x) the Accrued Obligations, payable within thirty (30) days
following your termination date, and (y) subject to your compliance with
paragraph 7(j) hereunder, the following payments and benefits:

 

(A)                          Pro-Rata Bonus:  a Bonus for the calendar year in
which your employment is terminated, such Bonus to be determined based on actual
performance and consistent with senior executives who remain employed with CBS,
and then prorated based on the number of calendar days of such year elapsed
through the date your employment is terminated (the “Pro-Rata Bonus”), payable,
less applicable deductions and withholding taxes, between January 1st and
March 15th of the following calendar year;

 

(B)                           Enhanced Severance Amount:   an amount equal to
three (3) times the sum of (i) your Salary in effect at the time of your
termination (or, if your Salary has been reduced in violation of this Agreement,
your highest Salary during the Term) and (ii) 

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 29

 

the average of your actual annual Bonus awards for the three years immediately
preceding the year in which your employment is terminated (the “Enhanced
Severance Amount”).  To the extent the Enhanced Severance Amount exceeds the sum
of (x) the amount determined pursuant to paragraph 7(b)(ii)(A) or 7(c)(ii)(A),
as applicable, and (y) the amount determined pursuant to paragraph
7(b)(ii)(B) or 7(c)(ii)(B), as applicable, such excess portion shall be paid in
a lump sum within thirty (30) days following your termination date.  The
remaining portion of the Enhanced Severance Amount that is equal to the amount
determined pursuant to paragraph 7(b)(ii)(A) or 7(c)(ii)(A), as applicable,
shall be paid in accordance with the schedule described in paragraph
7(b)(ii)(A) and 7(c)(ii)(A), as applicable; and the remaining portion of the
Enhanced Severance Amount that is equal to the amount determined pursuant to
paragraph 7(b)(ii)(B) or 7(c)(ii)(B), as applicable, shall be paid in accordance
with the schedule described in paragraph 7(b)(ii)(B) or 7(c)(ii)(B), as
applicable; provided, however, that to the extent such remaining portions of the
Enhanced Severance Amount do not constitute “deferred compensation” within the
meaning of Code Section 409A, such portions shall also be paid in a lump sum
within thirty (30) days following your termination date, with any remainder to
be paid in accordance with the schedule described in paragraph 7(b)(ii)(A) or
7(b)(ii)(B), as applicable; provided, further, that if you are a “specified
employee” (within the meaning of Code Section 409A and determined pursuant to
procedures adopted by CBS) at the time of your termination and any portion of
the Enhanced Severance Amount that would be paid to you during the six-month
period following your termination of employment constitutes “deferred
compensation” within the meaning of Code Section 409A, such portion shall be
paid to you in a lump sum on the Permissible Payment Date rather than as
described above, and any remaining Enhanced Severance Amount shall be paid to
you or your estate, as applicable, in accordance with the installment payment
schedule set forth above on your Regular Payroll Dates commencing with the
Regular Payroll Date that follows the Permissible Payment Date.  Each payment
pursuant to this paragraph 7(k)(ii)(B) shall be regarded as a separate payment
and not one of a series of payments for purposes of Code Section 409A;

 

(C)                           Health Benefits:  medical and dental insurance
coverage for you and your eligible dependents at no cost to you

 

--------------------------------------------------------------------------------

 

Anthony G. Ambrosio

as of June 7, 2013

Page 30

 

(except as hereafter described) pursuant to the CBS benefit plans in which you
participated in at the time of your termination of employment (or, if different,
other benefit plans generally available to senior level executives) for a period
of thirty-six (36) months following the termination date, or if earlier, the
date on which you become eligible for medical or dental coverage as the case may
be from a third party, which period of coverage shall be considered to run
concurrently with the COBRA continuation period; provided, however, that during
the period that CBS provides you with this coverage, the cost of such coverage
will be treated as taxable income to you and CBS may withhold taxes from your
compensation for this purpose; provided, further, that you may elect to continue
your medical and dental insurance coverage under COBRA at your own expense for
the balance, if any, of the period required by law;

 

(D)                          Life Insurance:  life insurance coverage for
thirty-six (36) months under CBS’s policy in effect on the date of termination
in the amount then furnished to CBS employees at no cost (the amount of which
coverage will be reduced to the amount of life insurance coverage furnished to
you at no cost by a third party employer);

 

(E)                            Equity:  the following with respect to awards
granted to you under the LTIP (or any predecessor plan to the LTIP):

 

(I)                                All stock option awards (or portions thereof)
that have not vested and become exercisable on the date of such termination
shall accelerate and vest immediately on the Release Effective Date (as defined
in paragraph 7(j) above), and will continue to be exercisable until their
expiration date;

 

(II)                          All stock option awards (or portions thereof) that
have previously vested and become exercisable by the date of such termination
shall remain exercisable until their expiration date; and

 

(III)                    With respect to all awards of RSUs and other equity
awards (or portions thereof) that have not vested on the date your employment is
terminated, such awards shall accelerate and vest immediately on the Release
Effective Date and be settled within ten (10) business days thereafter;
provided, however, that with respect to any RSU and other equity awards

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 31

 

that remain subject to performance-based vesting conditions on your termination
date, in the event and limited to the extent that compliance with the
performance-based compensation exception is required in order to ensure the
deductibility of any such RSU or other equity award under Code Section 162(m),
such award shall vest if and to the extent the Committee certifies that a level
of the performance goal(s) relating to such award has been met, or, if later,
the Release Effective Date, and shall be settled within ten (10) business days
thereafter.

 

Notwithstanding the foregoing, to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your RSU and
other equity awards that would otherwise be settled during the six-month period
following your termination of employment constitutes “deferred compensation”
within the meaning of Code Section 409A, such portion shall instead be settled
on the Permissible Payment Date; and

 

(F)                             Outplacement Services:  CBS will make available
to you, at its expense, executive level outplacement services with a leading
national outplacement firm, with such outplacement services to be provided for a
period of up to twelve (12) months following the date on which your employment
is terminated.  The outplacement program shall be designed and the outplacement
firm selected by CBS.  CBS will pay all expenses related to the provision of
outplacement services directly to the outplacement firm by the end of the
calendar year following the calendar year in which the outplacement services are
provided.

 

(iii)                          No Mitigation.  You shall not be required to
mitigate the amount of any payment provided for in paragraph 7(k)(ii) by seeking
other employment.  The payments provided for in paragraph 7(k)(ii) are in lieu
of any other severance or income continuation or protection in this Agreement or
in any CBS plan, program or agreement that may now or hereafter exist.

 

(iv)                          Death.  If you die prior to payment of any amount
or benefit described in paragraph 7(k)(ii)(A), (B), (C) or (E) that would have
been paid to you had you continued to live, all such amounts and benefits shall
be paid, less applicable deductions and withholding taxes, to your beneficiary
(or, if no beneficiary has been designated, your estate) in accordance with the
applicable payment schedule.

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 32

 

(v)                              Survival of Provisions.  If a Corporate Event
occurs during the Term, the provisions of this paragraph 7(k) (and any other
provision in this Agreement which relates to or is necessary for the enforcement
of the parties’ rights under this paragraph 7(k)) shall survive the expiration
of the Term of this Agreement.  For avoidance of doubt, the provisions of
paragraphs 6(a) and 6(c) shall apply so long as any payments are due to you
pursuant to this paragraph 7(k), even if your termination date occurs following
expiration of the Term of this Agreement.

 

8.                                         No Acceptance of Payments.  You
represent that you have not accepted or given nor will you accept or give,
directly or indirectly, any money, services or other valuable consideration from
or to anyone other than CBS for the inclusion of any matter as part of any film,
television program or other production produced, distributed and/or developed by
CBS, or any of CBS’s affiliated companies.

 

9.                                         Equal Opportunity Employer; Employee
Statement of Business Conduct. You recognize that CBS is an equal opportunity
employer.  You agree that you will comply with CBS policies regarding employment
practices and with applicable federal, state and local laws prohibiting
discrimination on the basis of race, color, sex, religion, national origin,
citizenship, age, marital status, sexual orientation, disability or veteran
status.  In addition, you agree that you will comply with the CBS Business
Conduct Statement.

 

10.                                 Notices.  All notices under this Agreement
must be given in writing, by personal delivery or by registered mail, at the
parties’ respective addresses shown on this Agreement (or any other address
designated in writing by either party), with a copy, in the case of CBS, to the
attention of the Executive Vice President, General Counsel, CBS.  Any notice
given by registered mail shall be deemed to have been given three days following
such mailing.

 

11.                                 Assignment.  This is an Agreement for the
performance of personal services by you and may not be assigned by you or CBS
except that CBS may assign this Agreement to any affiliated company of or any
successor in interest to CBS.

 

12.                                 New York Law, Etc.  You acknowledge that
this Agreement has been executed, in whole or in part, in New York, and your
employment duties are primarily performed in New York.  Accordingly, you agree
that this Agreement and all matters or issues arising out of or relating to your
CBS employment shall be governed by the laws of the State of New York applicable
to contracts entered into and performed entirely therein.

 

13.                                 No Implied Contract.  Nothing contained in
this Agreement shall be construed to impose any obligation on CBS or you to
renew this Agreement or any portion thereof.  The parties intend to be bound
only upon execution of a written

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 33

 

agreement and no negotiation, exchange of draft or partial performance shall be
deemed to imply an agreement.  Neither the continuation of employment nor any
other conduct shall be deemed to imply a continuing agreement upon the
expiration of the Term.

 

14.                                 Void Provisions.  If any provision of this
Agreement, as applied to either party or to any circumstances, shall be found by
a court of competent jurisdiction to be unenforceable but would be enforceable
if some part were deleted or the period or area of application were reduced,
then such provision shall apply with the modification necessary to make it
enforceable, and shall in no way affect any other provision of this Agreement or
the validity or enforceability of this Agreement.

 

15.                                 Entire Understanding; Supersedes Prior
Agreements.  This Agreement contains the entire understanding of the parties
hereto as of the time on the Effective Date that the Agreement is signed by both
parties relating to the subject matter contained in this Agreement, and can be
changed only by a writing signed by both parties.  This Agreement supersedes all
prior agreements relating to your employment by CBS or any of CBS’s affiliated
companies relating to the subject matter herein, including, without limitation,
your prior employment agreement with CBS dated as of February 3, 2011 (the
“Prior Agreement”); provided, however, that no provision in this Agreement shall
be construed to adversely affect any of your rights accrued under the Prior
Agreement.

 

16.                                 Payment of Deferred Compensation –
Section 409A.

 

(a)                                    To the extent applicable, it is intended
that the compensation arrangements under this Agreement be in full compliance
with Code Section 409A.  This Agreement shall be construed in a manner to give
effect to such intention.  In no event whatsoever (including, but not limited to
as a result of this paragraph 16 or otherwise) shall CBS or any of its
affiliates be liable for any tax, interest or penalties that may be imposed on
you under Code Section 409A.  Neither CBS nor any of its affiliates have any
obligation to indemnify or otherwise hold you harmless from any or all such
taxes, interest or penalties, or liability for any damages related thereto. You
acknowledge that you have been advised to obtain independent legal, tax or other
counsel in connection with Code Section 409A.

 

(b)                                   Your right to any in-kind benefit or
reimbursement benefits pursuant to any provisions of this Agreement or pursuant
to any plan or arrangement of CBS covered by this Agreement shall not be subject
to liquidation or exchange for cash or another benefit.

 

17.                                 Arbitration.  If any disagreement or dispute
whatsoever shall arise between the parties concerning, arising out of or
relating to this Agreement (including the documents referenced herein) or your
employment with CBS, the parties hereto agree that such disagreement or dispute
shall be submitted to binding arbitration before the American Arbitration
Association (the “AAA”), and that a neutral arbitrator will be

 

--------------------------------------------------------------------------------


 

Anthony G. Ambrosio

as of June 7, 2013

Page 34

 

selected in a manner consistent with its Employment Arbitration Rules and
Mediation Procedures (the “Rules”).  Such arbitration shall be confidential and
private and conducted in accordance with the Rules.  Any such arbitration
proceeding shall take place in New York City before a single arbitrator (rather
than a panel of arbitrators).  The parties agree that the arbitrator shall have
no authority to award any punitive or exemplary damages and waive, to the full
extent permitted by law, any right to recover such damages in such arbitration. 
Each party shall bear its respective costs (including attorney’s fees, and there
shall be no award of attorney’s fees), provided that if you are the prevailing
party (as determined by the arbitrator in his or her sole discretion) in a
dispute concerning the enforcement of the provisions of this Agreement in
relation to paragraph 7(k), you shall be entitled to recover all of your costs
(including attorney’s fees) reasonably incurred in connection with such dispute.
 Following the arbitrator’s issuance of a final non-appealable award setting
forth that you are the prevailing party, CBS shall reimburse you for such costs
within thirty (30) days following its receipt of reasonable written evidence
substantiating such costs, provided that in no event will payment be made to you
later than the last day of the calendar year next following the calendar year in
which the award is issued.  If there is a dispute regarding the reasonableness
of the costs you incur, the same arbitrator shall determine, in his or her sole
discretion, the costs that shall be reimbursed to you by CBS.  Judgment upon the
final award(s) rendered by such arbitrator, after giving effect to the AAA
internal appeals process, may be entered in any court having jurisdiction
thereof.  Notwithstanding anything herein to the contrary, CBS shall be entitled
to seek injunctive, provisional and equitable relief in a court proceeding as a
result of your alleged violation of the terms of Section 6 of this Agreement,
and you hereby consent and agree to exclusive personal jurisdiction in any state
or federal court located in the City of New York, Borough of Manhattan.

 

18.                                 Counterparts. This Agreement may be executed
in one or more counterparts, including by facsimile, and all of the counterparts
shall constitute one fully executed agreement.  The signature of any party to
any counterpart shall be deemed a signature to, and may be appended to, any
other counterpart.

 

[signature page to follow]

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Agreement to the undersigned for execution on
behalf of CBS; after this Agreement has been executed by CBS and a
fully-executed copy returned to you, it shall constitute a binding agreement
between us.

 

 

 

 

Very truly yours,

 

 

 

 

 

CBS CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Leslie Moonves

 

 

 

Name:

Leslie Moonves

ACCEPTED AND AGREED:

 

 

Title:

President and Chief

 

 

 

 

Executive Officer

 

 

 

 

 

 

/s/ Anthony G. Ambrosio

 

 

 

Anthony G. Ambrosio

 

 

 

 

 

Dated:

06/07/2013

 

 

 

 

--------------------------------------------------------------------------------

 
